Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. 2018-043554, filed in Japan on 2018-03-09.


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment  filed 4/5/2022.Claims 1,3-8 are pending. In response to Amendment, the previous rejection of Claims 1 and 3 - 7 under 35 U.S.C. 103(a) as being unpatentable over Kato (U.S. Patent Pub. No. 2015/0363668 A1) in view of Shao (U.S. Patent Pub No. 2016/0171314 A1) are withdrawn.

				
				Allowable Subject Matter 
Claims 1, and 2-8 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Kato teaches an apparatus for recognizing a division line on a road from an image captured by a camera (2, 9, para. [0037]; Kato teaches a vehicle image acquisition unit which obtains outside image data), the apparatus comprising: a processing area setting unit configured to set a processing area to the image (4, 4a-c, para. [0031]; Kato teaches an area setting unit which defines a road surface area for subsequent processing); a statistics calculation unit configured to calculate statistics of the image in the processing area (para. [0052]; Kato teaches performing statistical processing for the road surface area); and a threshold value setting unit configured to set a plurality of threshold values on the basis of the statistics (para. [0045] [0046] [0052]; Kato teaches applying several threshold values to process the road surface area data). Kato teaches calculating representative pixel values to distinguish road surface area and white line segments .
	Shao is also in the field of road boundary detection in autonomous vehicle applications. Shao teaches a division line feature point extraction unit configured to classify a plurality of pixels contained in the image on the basis of the plurality of threshold values to distinguish between a road surface and a white line and extracts a feature point of the division line on the basis of classification results of the plurality of pixels (S109, para. [0095] [0100]; Shao teaches a classification engine which distinguishes road regions based on threshold luminance values); and a division line decision unit configured to decide the division line on the basis of the feature point extracted by the division line feature point extraction unit (S115, para. [0105] [0106]; Shao teaches estimating center line road boundary on the basis of pixel determination).None teaches :
wherein the division line feature point extraction unit defines the pixels which cannot be classified as either the road surface or the white line, as indefinite classification and recoqnizes the pixels which are the indefinite classification as the road surface or the white line accordinq to a classification chanqe of the pixels in a scanninq direction of the imaqe.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Fujikawa (U.S. Patent Pub. No. 2018/0197022 A1) teaches a travel assistance device which involves a division line detection unit based on captured images.
Shimakage (U.S. Patent Pub. No. 2003/0103649 A1) teaches a method and apparatus for determining a road condition.
Gupta (U.S. Patent Pub. No. 2012/0050489 A1) teaches a road departure warning system based on detected road boundaries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANCY BITAR/Primary Examiner, Art Unit 2664